Order entered September 9, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00324-CR

                                 MARK CLIFT, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-85128-2012

                                          ORDER
       We GRANT the State’s September 4, 2013 first motion for extension of time to file the

State’s brief. The State=s brief tendered to the Clerk of the Court on September 4, 2013 is

DEEMED timely filed as of the date of this order.



                                                    /s/   DAVID EVANS
                                                          JUSTICE